Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00268-CV

            AMATEUR ATHLETIC UNION OF THE UNITED STATES, INC.,
                  Paul Campbell, Rod Seaford, and Charles Oliver,
                                   Appellants

                                               v.
                                               /s
                                        Augustus BRAY,
                                           Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10872
                         Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order denying the
appellants’ motion to compel arbitration is REVERSED, and the cause is REMANDED to the trial
court with instructions to enter an order compelling arbitration and staying further proceedings in
the underlying cause. It is ORDERED that appellants recover their costs of appeal from appellee.

       SIGNED July 6, 2016.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice